316 So.2d 301 (1975)
Ruth QUICK, Petitioner,
v.
NORTH CENTRAL FLORIDA COMMUNITY MENTAL HEALTH CENTER et al., Respondents.
No. W-396.
District Court of Appeal of Florida, First District.
August 8, 1975.
*302 Lansing J. Roy, of Canto, Salter, West, Doughtie, Feiber & Roy, Gainesville, for petitioner.
Kenneth H. Hart, Jr., Tallahassee, and James R. Parks, Miami, for respondents.
PER CURIAM.
This is a petition for writ of certiorari to review an order of the Industrial Relations Commission holding that petitioner was disqualified from receiving unemployment compensation.
Petitioner is a registered nurse who began working for North Central Florida Health Center in April, 1973. On December 26, 1973, she was told by her supervisor that her work was unsatisfactory and that she had a choice of either submitting a resignation or going through the process of being terminated. On December 27, 1973, petitioner signed a letter of resignation to be effective January 25, 1974, but on December 28, 1973, petitioner informed her supervisor that she was not coming back to work, thereby giving up four full weeks of employment which were available to her. Petitioner contends that she did not voluntarily leave her employment without good cause attributable to her employer; that she was subjected to duress or undue influence. The matter was heard by a claims examiner who found from the evidence presented before him that petitioner voluntarily left her employment without good cause attributable to her employer; that she had the option of exercising a grievance procedure with her employer prior to separation but chose not to follow this procedure. The decision of the appeals referee was reviewed by respondent, the Industrial Relations Commission, and was affirmed. We have considered the oral arguments and briefs of counsel and the record in this cause and find that there is competent substantial evidence to support the finding and conclusion of the appeals referee and the Industrial Relations Commission.
Certiorari denied.
RAWLS, Acting C.J., McCORD, J., and HARDING, MAJOR B., Associate Judge, concur.